DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite that the electric motor is actuated to shift the steering lever “with a steering lever set by means of a locking mechanism”. It is unclear how this is possible. Additionally, the “steering lever” has already been introduced previously in each claim, rendering it unclear whether an additional steering lever is being recited in this limitation.
Claims 2-9 and 11-20 are also rejected by virtue of dependence on claim 1.
Claim 10 recites an apparatus with many steps included in its description. However, the majority of the steps cannot be inherently performed by the recited structure, rendering the metes and bounds of the claimed invention highly unclear. Are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al (U.S. Pre-Grant Publication 2005/0088126).
Regarding claim 1, Kawashima teaches a method for operating a steering system for a motor vehicle (Figures 1-8; Paragraphs 0024-0050), wherein the steering system has at least one steering lever (attached to tie rods 19) and at least one electric motor (M) for shifting the steering lever so as to cause a steering movement in the presence of a steering input (Paragraphs 0024; Figure 1), and wherein the electric motor is electrically connected to a current source (45) via cabling (Figures 4-6; Paragraphs 0028-0036), wherein the electric motor is actuated and an electric current 
Regarding claim 2, Kawashima discloses the invention of claim 1 as discussed above, and Kawashima teaches that an alternating current motor or a three-phase motor is used as the electric motor (Paragraphs 0055).
Regarding claim 3, Kawashima discloses the invention of claim 1 as discussed above, and Kawashima does not teach that the actuation to generate or receive the reactive current takes place by applying a direct-current or at least a direct-current portion to the electric motor. 
However, claim 1 lists the actuation to generate or receive reactive current as an optional alternative (note the "and/or" clauses), and Kawashima teaches one of the alternatives (the disclosed alternative being "the electric motor is actuated for shifting the steering lever, wherein the actuation takes place when the vehicle is stopped"). Therefore, Kawashima does not need to disclose this elaboration on the actuation to generate or receive reactive current (since the claim does not positively recite its presence in the claimed invention), in order to anticipate the claim.
Regarding claim 4, Kawashima discloses the invention of claim 1 as discussed above, and the broadest reasonable interpretation of the claim includes one of the three listed alternatives. However, two of the alternatives are a method step contingent on the conditions a) when it is determined that a driver of the motor vehicle is not in a driver's seat of the motor vehicle, or b) when it is determined that a driver of the motor vehicle is not in an interior of the motor vehicle. 
The courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met" (MPEP 2111.04 II). Therefore, the broadest reasonable interpretation of claim 4 adds no further limitation to claim 1.
Regarding claim 5, Kawashima discloses the invention of claim 1 as discussed above, and in the system of Kawashima, the electric motor is actuated such that it effects an actuating force on the steering lever, wherein the actuating force is less than the static friction force between at least one substrate of the motor vehicle and a wheel of the motor vehicle, said wheel being arranged on the substrate and steerable by means of the steering lever. The electric motor is not only actuated during the diagnostic method (claim 5 does not recite a specific time of actuation, rendering the interpretation very broad), since the system of Kawashima is a power steering apparatus for use in the motor vehicle when steering input is provided by a driver. Therefore, when a driver applies a small enough steering input, the power steering assist provided as actuating force, is not enough to turn the front wheels of the motor vehicle.
Regarding claim 8, Kawashima discloses the invention of claim 1 as discussed above, and Kawashima does not teach that the locking mechanism for setting the steering lever is set before the actuation.
However, claim 1 lists the locking mechanism setting as an optional alternative (note the "and/or" clauses), and Kawashima teaches one of the alternatives (the disclosed alternative being "the electric motor is actuated for shifting the steering lever, wherein the actuation takes place when the vehicle is stopped"). Therefore, Kawashima does not need to disclose this elaboration on the locking mechanism setting (since the claim does not positively recite its presence in the claimed invention), in order to anticipate the claim.
Regarding claim 9, Kawashima discloses the invention of claim 1 as discussed above, and Kawashima does not teach that the locking mechanism provides an end stop for the steering lever, against which the steering lever is pushed due to the actuation of the electric motor.
However, claim 1 lists the locking mechanism and its setting as an optional alternative (note the "and/or" clauses), and Kawashima teaches one of the alternatives (the disclosed alternative being "the electric motor is actuated for shifting the steering lever, wherein the actuation takes place when the vehicle is stopped"). Therefore, Kawashima does not need to disclose this elaboration on the locking mechanism (since the claim does not positively recite its presence in the claimed invention), in order to anticipate the claim.
Regarding claim 11, Kawashima discloses the invention of claim 2 as discussed above, and Kawashima does not teach that the actuation to generate or receive the 
However, claim 1 lists the actuation to generate or receive reactive current as an optional alternative (note the "and/or" clauses), and Kawashima teaches one of the alternatives (the disclosed alternative being "the electric motor is actuated for shifting the steering lever, wherein the actuation takes place when the vehicle is stopped"). Therefore, Kawashima does not need to disclose this elaboration on the actuation to generate or receive reactive current (since the claim does not positively recite its presence in the claimed invention), in order to anticipate the claim.
Regarding claim 12, Kawashima discloses the invention of claim 2 as discussed above, and the broadest reasonable interpretation of the claim includes one of the three listed alternatives. However, two of the alternatives are a method step contingent on the conditions a) when it is determined that a driver of the motor vehicle is not in a driver's seat of the motor vehicle, or b) when it is determined that a driver of the motor vehicle is not in an interior of the motor vehicle. 
The courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met" (MPEP 2111.04 II). Therefore, the broadest reasonable interpretation of claim 4 adds no further limitation to claim 1.
Regarding claim 13, Kawashima discloses the invention of claim 3 as discussed above, and the broadest reasonable interpretation of the claim includes one of the three listed alternatives. However, two of the alternatives are a method step contingent on the 
The courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met" (MPEP 2111.04 II). Therefore, the broadest reasonable interpretation of claim 4 adds no further limitation to claim 1.
Regarding claim 14, Kawashima discloses the invention of claim 2 as discussed above, and in the system of Kawashima, the electric motor is actuated such that it effects an actuating force on the steering lever, wherein the actuating force is less than the static friction force between at least one substrate of the motor vehicle and a wheel of the motor vehicle, said wheel being arranged on the substrate and steerable by means of the steering lever. The electric motor is not only actuated during the diagnostic method (claim 5 does not recite a specific time of actuation, rendering the interpretation very broad), since the system of Kawashima is a power steering apparatus for use in the motor vehicle when steering input is provided by a driver. Therefore, when a driver applies a small enough steering input, the power steering assist provided as actuating force, is not enough to turn the front wheels of the motor vehicle.
Regarding claim 15, Kawashima discloses the invention of claim 3 as discussed above, and in the system of Kawashima, the electric motor is actuated such that it effects an actuating force on the steering lever, wherein the actuating force is less than 
Regarding claim 16, Kawashima discloses the invention of claim 4 as discussed above, and in the system of Kawashima, the electric motor is actuated such that it effects an actuating force on the steering lever, wherein the actuating force is less than the static friction force between at least one substrate of the motor vehicle and a wheel of the motor vehicle, said wheel being arranged on the substrate and steerable by means of the steering lever. The electric motor is not only actuated during the diagnostic method (claim 5 does not recite a specific time of actuation, rendering the interpretation very broad), since the system of Kawashima is a power steering apparatus for use in the motor vehicle when steering input is provided by a driver. Therefore, when a driver applies a small enough steering input, the power steering assist provided as actuating force, is not enough to turn the front wheels of the motor vehicle.

Allowable Subject Matter
Claims 6-7 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747